Citation Nr: 0723802	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  00-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1955 to January 1958.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
veteran's claim to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include obsessive compulsive disorder (OCD) with 
major depression and an adjustment reaction.  A March 2002 
rating decision found that new and material evidence had been 
received and reopened the claim.  In March 2002, the Board 
undertook additional development of the evidence under 
authority then in effect.  In October 2003, the case was 
remanded for additional development.  


FINDINGS OF FACT

Competent (medical) evidence establishes that the veteran's 
acquired psychiatric disorder, including depression, was 
caused or aggravated by his service.


CONCLUSION OF LAW

Service connection is warranted for an acquired psychiatric 
disorder, including depression.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, the 
impact of any error in VCAA notice content or timing is 
harmless.

II.  Factual Background

Service medical records (SMR's), included an April 1955 
entrance examination that was negative for any complaints, 
treatment or diagnoses of any psychological disorders.  A 
September 1956 record noted complaints of headaches recently 
increasing in intensity.  It was noted that the veteran 
seemed to be disturbed about his present job.  An October 
1956 record indicated that he was seen in an eye clinic 
because of headaches and referred for psychiatric evaluation 
after the headaches were considered to be based on a 
situational maladjustment.  The veteran was experiencing 
difficulty in reading calibrations on optical instruments and 
in performing his work adequately.  He had never experienced 
symptoms similar to this.  He noted the onset during the time 
that he was attending optical repairman school.  He never was 
able to satisfactorily perform his duties because of this 
symptom.  On psychiatric examination, it was felt that the 
appellant had a classic hysterical conversion reaction and 
psychiatric therapy was not available under military 
conditions.  It was recommended that he continue at his 
present duty station until it became clear that he could not 
perform his duties adequately.  If this were the case, then 
he would be administratively separated from service because 
of unsuitability.  

An October 1957 record noted that the veteran had complaints 
of not being able to get along with other people.  He was 
emotionally labile, withdrew himself, and feared that he 
would be pushed too far and would become so angry that would 
not care whether he hurt someone or damaged equipment.  He 
resented authority.  It appeared that he sought treatment 
because he wanted to know if his own defects were the cause 
of his problem.  He also wanted to know if there were "other 
avenues of defense, such as seeing the chaplain [was] was 
frowned on by the people over him."  A November 1957 record 
noted that the veteran's hysterical conversion reaction was a 
condition arising from a basic characterologic disorder.  It 
was noted that between October 1956 and November 1957, he 
continued to make a borderline adjustment and apparently had 
a number of complaints primarily relating to resentment of 
authority and a feeling that he was being picked on.  A 
careful mental status examination revealed no true evidence 
of either a prepsychotic personality or that of psychosis.  
The difficulty was described as the appellant's underlying 
character disorder manifested by headaches and ocular 
symptoms.  The final diagnosis was emotional instability 
reaction, chronic, moderate, manifested by resentment of 
authority, fear of blowing up and harming someone; and a past 
history of headaches and conversion-type of visual 
disturbance; precipitating stress, mild (duty assignment to a 
station which the veteran did not like); predisposition, 
moderate and impairment, moderate.  It was considered to have 
existed prior to service.  The appellant was recommended for 
discharge.

Records from the VA Medical Center (MC) in St. Louis, 
Missouri, indicate the appellant was treated for various 
physical and psychological ailments including erectile 
dysfunction with a probable psychogenic basis, depression, 
obsessive-compulsive tendencies (e.g., hand washing, counting 
steps in head), and an adjustment reaction between 1991 and 
1997.  An August 1992 neuropsychological evaluation reported 
a history of the veteran being hospitalized twice in 1985 (at 
St. Anthony's Hospital) for depression.  The veteran reported 
a history of hitting and killing a woman while driving a bus 
in 1980, his mother died a few months later, his ex-wife 
turned his children against him, his wife had a diagnosis of 
borderline personality disorder, and he was hit by a bus in 
1985, which may have resulted in a brief loss of 
consciousness.  A November 1992 record noted a history of 
receiving a psychiatric discharge from service.  An October 
1994 record noted that the veteran's medical discharge 
prevented him from getting a job for years after he was 
discharged from the service due to having Code 480 on his DD 
Form 214 (Code 480 signifies a personality disorder).  
	
In August 1994, a VA examination resulted in a diagnosis of 
OCD with major depression secondary to OCD.  Based on the 
examiner's assessment of the appellant, no additional 
diagnostic tests were required.  

1999 through 2000 VA outpatient treatment records showed 
continued treatment for depression and reported a history of 
being treated for depression while in the Navy in 1957.  The 
veteran indicated that since that time, he had been under 
treatment on and off and was prescribed anti-depressants.  A 
March 2000 record noted a history reported by the veteran of 
being harassed in service for being friends with another 
sailor who was gay.  He went to the Chaplin for help, but was 
told he could not get help there.  He went to the psychiatric 
hospital unit because he was depressed and he was told to 
"hang in there" for a year.  He became very depressed 
during that year and was ultimately put out of the Navy.  Due 
to the nature of his discharge, he was deprived of many good 
jobs.  He finally did get his discharge upgraded to 
honorable, but felt he was "railroaded" out of the Navy and 
his depression has persisted since.  The social worker, who 
saw the veteran on an individual basis, noted that he 
reviewed past mental health notes and spoke with Dr. M. O., a 
VA staff psychiatrist, regarding the veteran's situation.  
The social worker and Dr. M. O. agreed that the veteran very 
likely had depression on active duty due to treatment by 
other sailors and superiors.  An October 2000 record from Dr. 
M. O. noted that is was very possible that the veteran's 
depression started around the time of his discharge from the 
service, after his friendship with another sailor who was 
allegedly gay and harassment by superiors.  After other notes 
were reviewed and the case was discussed, Dr. M. O. and the 
social worker both felt that the veteran's history was 
consistent with diagnosis triggered by significant stressors 
from the time period spanning from April of 1955 through 
January of 1958. 

III.  Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

On August 1994 VA examination, the examiner indicated that 
the veteran's major depression disorder was secondary to his 
OCD.  The examiner did not indicate whether or not there was 
any relation to the veteran's service.  However, in 2000 a VA 
social worker and Dr. M. O., a staff VA psychiatrist, 
indicated that after the veteran's mental health notes were 
reviewed and his case was discussed, they found that the 
veteran very likely had depression on active duty due to 
treatment by other sailors and superiors.  It was reasoned 
that the veteran's history was consistent with a diagnosis 
triggered by stressors in service and it was very possible 
that the veteran's depression started around the time of his 
discharge from the service, after he was harassed by his 
supervisors for his friendship with another sailor, who was 
allegedly gay.  

Here, the Board notes that the veteran was not diagnosed with 
depression until many years after service; however, the 
medical evidence added to the claims file in 2000 established 
that depression was incurred in service.  38 C.F.R. 
§ 3.303(d). There is no competent medical evidence to the 
contrary.  Accordingly, service connection for an acquired 
psychiatric disorder, including depression is warranted. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 
3.303, 3.304.
	

ORDER

Service connection for an acquired psychiatric disorder, 
including depression is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


